Case 2:19-cv-00246-JRG Document 213-4 Filed 11/25/20 Page 1 of 1 PageID #: 10665




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION



  OPTIMUM IMAGING TECHNOLOGIES
  LLC,
                                                   Case No. 2:19-CV-00246-JRG
               Plaintiff,

        v.

  CANON INC.,

               Defendant.



                   ORDER DENYING PLAINTIFF’S MOTION TO
             EXCLUDE EXPERT TESTIMONY OF PROF. JEFFREY SEDLIK


       The Court having considered Defendant Canon Inc.’s Daubert Motion to Exclude the

 Testimony of Prof. Jeffrey Sedlik Regarding Comparability of Licensed Technology, HEREBY

 DENIES the motion.
